COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00612-CR
 Style:                  Lester Jack Bowen v. The State of Texas
 Date motion filed*:     November 5, 2018
 Type of motion:         Second Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:    Appellant’s Retained Counsel Nick G. Davis
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?     No.

 If motion to extend time:
        Original due date:                September 12, 2018
        Number of extensions granted:         1      Current Due Date: November 5, 2018
        Date Requested:                   January 4, 2018 (114 days from original due date)

Ordered that motion is:
       Granted, in part
             If document is to be filed, document due: December 5, 2018.
                    No further extensions of time will be granted absent extraordinary
                     circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Because appellant’s counsel has filed a second 60-day extension request for the same
         reasons as in his first 60-day request, his second request is granted, in part, for 30
         days due to the total length requested. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d).
         However, counsel is warned that no further extensions will be granted absent
         extraordinary circumstances. Accordingly, if appellant’s brief is not filed by
         December 5, 2018, the Court may abate for a show-cause hearing. See id. 38.8(b)(2).

Judge’s signature: __/s/ Evelyn V. Keyes________
                   x Acting individually      Acting for the Court
Date: ___November 8, 2018___